MEMORANDUM **
Ivanov testified that he had not seen his son since leaving Bulgaria. He later admitted that his son had visited him in the *453United States three times and had returned to Bulgaria without encountering persecution. Such specific inconsistencies going to the heart of Ivanov’s asylum claim support the immigration judge’s finding that Ivanov was not credible. See Singh v. Ashcroft, 301 F.3d 1109, 1111 — 12 (9th Cir.2002).
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.